ON MOTION EOR REHEARING.
Jenkins, P. J.
In contending that the trial court properly granted a nonsuit, the motion for rehearing raises two questions: (1) whether there was sufficient evidence to show express or implied knowledge by the defendant company that the deceased was working as a substitute for the regular employee whose place he took; and (2) whether there was sufficient evidence to show that the person in charge of and operating the sand-car, whose explosion caused the death, was foreman in charge of the work in which the deceased was engaged, and was a person whose knowledge and acts could render the company liable for the death of the deceased workman. In Van Treeck v. Travelers Insurance Co., 157 Ga. 204 (3), 206 (121 S. E. 215), the Supreme Court held that, under section 23 of the workmen’s compensation act, providing that written notice of an accident must be given to an employer, “unless it can be shown that the employer, his agent or representative, had knowledge of the accident, . . a foreman in charge of the special work in which the employee is engaged is an 'agent’ or ‘representative’ within the meaning of said section.” The man in charge of the employee in that case was “his immediate superior, the foreman in charge of his special work.” Decisions un*423der other compensation acts were cited, to the effect that notice or knowledge of an accident by a foreman in charge of the employees in a room, or the foreman in charge of a department, under whom the employee worked and received orders and instructions, bound the employer. It is chiefly argued that the testimony strongly tended to show that a man by the name of Picklesheimer, or his son during his absence, was actually the foreman or boss in charge of the work in which the deceased was engaged; that Jones, who the plaintiff claimed was foreman, was merely in charge of or running the sand car while the deceased was working on the tank, from which the car was being loaded and the explosion of which caused the death; and that what Jones knew or told the deceased to do would not make the company liable. The motion stresses conflicts or weaknesses in the testimony of the two witnesses whose evidence formed the basis of the decision reversing the granting of a nonsuit. Will Walter testified: “The foreman told him to hit it, and then Milton told him he wouldn’t hit it no more, and he hit it until it exploded, and it killed him. Mr. Carl Jones was the one' who told him to hit it.” Previously this witness had testified as to Jones, that “he operated the sand car; his duties in connection with the operation of the sand car were to load it up; he operated the loading and things Wee that.” Lloyd Ferguson, the regular employee in whose place the deceased was working, testified: “Mr. Jones was the boss of that work there.” “Mr. Picklesheimer was the boss in charge of that work at the Fort Street barn. No, sir, he wasn’t there that day. I don’t know who was working in his place. Mr. Jack Picklesheimer, I reckon.” “While it is true that “when a witness testifies to facts incoherently or inconsistently, that circumstance goes to his credit, and if his testimony be very incoherent or inconsistent, it should be considered with great caution’ by the jury (Evans v. Lipscomb, 31 Ga. 71 (2), this court is not authorized to hold as a matter of law that testimony of one not a party has no probative value merely because it is self-contradictory.” Sherman v. Stephens, 30 Ga. App. 509 (4) (118 S. E. 567). Under this rule, the above-quoted evidence that Jones was not only “the foreman,” with the duties of operating and loading the sand car “and things like that,” but also “was the boss of the work there,” regardless of inconsistency or weakness in the testimony of these witnesses, or contradiction by the testimony of other *424witnesses, raised an issue for determination by the jury as to the authority of this alleged foreman. The granting of the nonsuit upon the contention that the evidence demanded a finding that he was not foreman in charge of the work was, therefore, erroneous.

Rehearing denied.